OPINION — AG — THE PROCEDURE FOR SELECTION OF A BARGAINING ORGANIZATION FOR THE PROFESSIONAL EDUCATORS OF A SCHOOL DISTRICT UNDER 70 O.S. 1971 509.2 [70-509.2], IS FOR THE ORGANIZATION TO SECURE THE REQUISITE NUMBER OF SIGNED AUTHORIZATIONS RATHER THAN CONDUCT OF AN ELECTION. THE BOARD OF EDUCATION MAY NOT REQUIRE THE DIRECT SUBMISSION OF AUTHORIZATIONS WILL BE SECURED BY THE ORGANIZATION SEEKING TO BE RECOGNIZED. THE SAME PROCEDURE APPLIES FOR SELECTION FOR A BARGAINING ORGANIZATION FOR EMPLOYEE OTHER THAN PROFESSION EDUCATORS. **** TEACHER — PROFESSIONAL REPRESENTATIVE **** (JOE C. LOCKHART)